                          United States District Court
                        Western District of North Carolina
                               Asheville Division

 KRISTOFF MICHAEL HUNTER,             )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                1:21-cv-00168-MR
                                      )             1:19-cr-00087-MR-WCM
                 vs.                  )
                                      )
 UNITED STATES OF AMERICA,            )
                                      )
             Respondent.              )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 21, 2021 Memorandum of Decision and Order.

                                               September 21, 2021




         Case 1:21-cv-00168-MR Document 6 Filed 09/21/21 Page 1 of 1
